Citation Nr: 0602377	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-18 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating of service-connected 
residuals of a stapedectomy, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).   

Procedural History

The veteran served on active duty in the United States Marine 
Corps from  February 1981 until March 1985 and from September 
1986 until April 1988.  

In a July 2000 rating decision, the RO granted the veteran 
entitlement to service connection for residuals of a 
stapedectomy; a 10 percent disability rating was assigned.  

In February 2002, the RO received the veteran's claim of 
entitlement to an increased rating for service connection 
residuals of a stapedectomy.  The November 2002 rating 
decision granted the veteran an increased rating to a 30 
percent evaluation.  The veteran disagreed with the 
disability rating assigned in the November 2002 rating 
decision and initiated this appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 2003.

In a January 2004 Supplemental Statement of the Case, the RO 
assigned a 60 percent disability rating.  The matter remains 
in appellate status.  See AB, supra.      

In his July 2003 appeal, the veteran had requested a hearing.  
A videoconference hearing was scheduled for December 2004.  
However, in November 2004 the veteran advised the RO via his 
representative that he wished to cancel the hearing.  He did 
not request to have the hearing rescheduled.  



Issues not on appeal 

Also in the November 2002 rating decision, the RO denied the 
veteran's claim of entitlement to increased (compensable) 
rating for service-connected hearing loss.  In February 2003, 
the RO received the veteran's claim of entitlement to an 
increased rating for service-connected tinnitus.  A February 
2003 decision denied the veteran's claim.  The veteran did 
not appeal either decision.  Accordingly, those matters are 
not in appellate status.  In any event, as will be explained 
in greater detail below, after the January 2004 RO decision, 
the veteran's hearing loss and tinnitus disabilities are no 
longer rated separately but are rated as part of the 
residuals of the stapedectomy.  

In a January 2004 rating decision, the RO indicated that it 
had construed a July 2002 letter from the veteran as an 
informal claim of entitlement to total disability rating 
based on individual unemployability (TDIU).  A decision on 
that claim was deferred pending additional information from 
the veteran.  In February 2004, the RO sent the veteran an 
additional request for the required information. To date, the 
veteran has not responded.  In any event, the assignment of a 
100 percent rating in this decision effectively moots out any 
potential TDIU claim.


FINDING OF FACT

The veteran's hearing disability includes hearing loss, 
tinnitus and episodes of dizziness and loss of balance.  The 
frequency of the veteran's episodes of dizziness and loss of 
balance varies between one and ten a month.  




CONCLUSION OF LAW

The criteria for the assignment of a 100 percent disability 
rating have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.3, 
4.20, 4.87, Diagnostic Code 6205 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased rating for 
residuals of a stapedectomy, currently evaluated as 60 
percent disabling and rated by analogy to Meniere's disease.  
Essentially, he contends that the frequency of his 
symptomatic episodes more closely approximates the criteria 
for the assignment of a 100 percent evaluation.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the August July 
SOC and the January 2004 SSOC.  Specifically, the January 
2004 SSOC detailed the evidentiary requirements for an 
increased disability rating for the residuals of a .  

Crucially, the AOJ informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
March 27, 2002 whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The March 
2002 VCAA letter specifically informed the veteran that for 
records he wished for VA to obtain on his behalf "you must 
give us enough information about your records so that we can 
request them from the person or agency that has them.  It's 
still  your responsibility to make sure these records are 
received by us." 
 
Finally, the Board notes that the VCAA letter specifically 
requested of the veteran: "Tell us about any additional 
information or evidence that you want us to try and get for 
you."  The letter further advised the veteran that he could 
submit the evidence directly himself instead of requesting 
that VA get the evidence for him.  The Board believes that 
this request complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records and several private medical 
opinions.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  During the course of this appeal, the 
RO referred the veteran for a VA medical examinations and 
opinion in August 2002.   The contents of this examination 
opinion will also be discussed below.  This medical report 
reflects that a medical professional reviewed the veteran's 
past medical history and other evidence contained in the 
claims file in reaching their conclusions about the status 
and severity of the veteran's hearing loss and other 
stapedectomy residuals.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
provided sworn testimony.  He originally elected a 
videoconference hearing, but advised by November 2004 
correspondence that he wished to cancel the hearing.  He has 
not requested that the cancelled hearing be rescheduled.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20 (2005).

Schedular criteria

Diagnostic Code 6205 provides for the following levels of 
disability.  

100 percent   Hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus. 

60 percent.   Hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.

30 percent.  Hearing impairment with vertigo less than once a 
month, with or without tinnitus. 

Note: Evaluate Meniere's syndrome either under these criteria 
or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation. But 
do not combine an evaluation for hearing impairment, 
tinnitus, or vertigo with an evaluation under diagnostic code 
6205. 

38 C.F.R. § 4.87, Diagnostic Code 6205 (2005).

Analysis

Assignment of diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In the September 2005 SSOC, the AOJ determined that the 
medical evidence of record demonstrated that the veteran was 
most appropriately evaluated under Diagnostic Code 6205 
[Ménière's disease and other disability of the ear].  
See 38 C.F.R. § 4.20 (2005) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

The veteran's service-connected residuals of a stapedectomy 
include episodes of vertigo along with medical evidence of  
hearing loss and tinnitus.  Diagnostic Code 6205 expressly 
states: 

"Evaluate Meniere's syndrome either under these 
criteria or by separately evaluating vertigo (as 
peripheral vestibular disorder), hearing impairment 
and tinnitus, whichever method results in the 
higher overall evaluation.  But do not combine an 
evaluation for hearing impairment, tinnitus, or 
vertigo with an evaluation under Diagnostic Code 
6205." 

Diagnostic Code 6205 this precisely fits the veteran's 
symptoms.

Prior to the January 2004 redesignation of his symptoms under 
Diagnostic Code 6205, the veteran had three separate ratings:  
residuals of a stapedectomy, rated 30 percent disabling under 
Diagnostic Code 6204 [Peripheral vestibular disorders] in 
order to compensate for vertigo symptoms; hearing loss, 
assigned a noncompensable disability rating under Diagnostic 
Code 6100 [hearing loss]; and tinnitus, assigned a 10 percent 
disability rating under Diagnostic Code 6260 [tinnitus, 
recurrent].  The highest possible rating under Diagnostic 
Code 6204 [peripheral vestibular disorder] was 30 percent.  
Given that the veteran's hearing impairment is separately 
rateable as a noncompensable disability and that the 
veteran's tinnitus is granted a maximum 10 percent disability 
rating, rating the veteran's vertigo, hearing impairment and 
tinnitus disabilities separately is not to his advantage, 
since a 40 percent combined rating would result.  A higher, 
60 percent, rating is currently assigned under Diagnostic 
Code 6205, with the possibility of an even higher 100 percent 
rating.  

The veteran and his representative have not disagreed with 
the application of Diagnostic Code 6205 to the veteran's 
symptoms.  Accordingly, Diagnostic Code 6205 will be used to 
rate the veteran's disability.  

Schedular rating

Currently the veteran is evaluated as 60 percent disabled for 
service-connected residuals of a stapedectomy which include 
hearing loss, tinnitus and episodes of vertigo.  In order to 
received the assignment of a 100 percent disability rating 
the medical evidence of record must indicate that the 
veteran's residuals of a stapedectomy include at least one 
attack of vertigo a week and also suffer from a hearing loss.  
The 100 percent disability rating is available with or 
without evidence of tinnitus.  

The veteran's hearing loss and tinnitus were documented in 
the August 2002 VA examination.  The issue before the Board 
is the frequency of the veteran's vertigo attacks.  In the 
veteran's February 2002 claim and July 2002 written statement 
he asserted to VA that he suffered from vertigo attacks at 
such frequency that they had caused him to suffer employment 
losses.  He did not, and has not, advise VA as to whether 
these attacks occur, on average, at a frequency greater than 
once a week as would correspond with the assignment of the 
100 percent disability rating.  

The medical evidence includes the August 2002 VA examination 
and the July 2002 private medical opinion.  Both refer to 
vertigo attacks but do not quantify the frequency of the 
attacks.

The only evidence in the file which directly addresses the 
quantity of such attacks on a weekly or monthly basis is the 
October 2003 private physician statement.  In this statement, 
the doctor indicates that the veteran suffers from vertigo 
attacks at least once a month and up to ten times per month.  
As such, the medical evidence indicates that during certain 
months the veteran's symptomatology is appropriately rated 
under the 100 percent criteria, that is to say, the veteran 
suffers more than 4 vertigo attacks a month and at other 
times suffers from only 1 attack per month, that is to say 
the disability corresponds to the 60 percent rating.  

The October 2003 physician's statement is based upon 
statements made by the veteran himself.  The Board has 
reviewed the file and has not reason to doubt the veteran's 
veracity.  Moreover, the medical evidence of record clearly 
indicates a significant and serious problem with a past 
history of multiple surgeries. 

Accordingly, in the Board's estimation the medical evidence 
is at the very least in equipoise as to whether the veteran's 
disability is more appropriately corresponds with the 60 
percent or 100 percent disability rating.  Under such 
circumstances, the Board is obligated to resolve all doubt in 
the veteran's favor.  See 38 C.F.R. § 4.3 (2005).  The 
benefit sought on appeal is therefore granted and a 100 
percent disability rating is assigned.  
   

ORDER

Entitlement to a 100 percent disability rating for service-
connected residuals of a stapedectomy is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


